Title: To George Washington from Thomas Bullitt, 8 February 1771
From: Bullitt, Thomas
To: Washington, George



To Archibald Cary, George Washington, Fielding Lewis, and Gabriel Jones, EsquiresGentlemen,
Fauquier Feb. 8, 1771

We are situated at so great a Distance from each other that I am obliged to take this Method to notify to you that I no longer consider the Articles entered into relative to improving the Hot Springs, in Augusta County, as binding upon me. Give me Leave to say, when the Articles were executed, I expected you would immediately proceed, as well to build and improve upon my Lands adjoining to the Springs, as to advance all the Charges attending the same. Your failing so to do are my Reasons for taking the Measures I now do. Any Money either of you have advanced will be repaid at the next General Court, by Mr. Coutts, Merchant in Richmond. I am, Gentlemen, Your most obedient humble Servant,

Thomas Bullitt.

